Citation Nr: 0508007	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  99-18 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for herniated discs at T7-
T8, L3-L4, and L5-S1, and traumatic arthritis of the lower 
lumbar spine.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
March 1981.


FINDINGS OF FACT

1.  The Board entered a decision on January 4, 2005, granting 
service connection for herniated discs at T7-T8, L3-L4, and 
L5-S1, and traumatic arthritis of the lower lumbar spine.

2.  The veteran died on December [redacted], 2004.



CONCLUSION OF LAW

The Board had no jurisdiction on January 4, 2005, to decide 
the issue of service connection for herniated discs at T7-T8, 
L3-L4, and L5-S1, and traumatic arthritis of the lower lumbar 
spine.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1302 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a January 4, 2005, decision, the Board granted service 
connection for herniated discs at T7-T8, L3-L4, and L5-S1, 
and traumatic arthritis of the lower lumbar spine.  In a 
separate order, the Board has dismissed the appeal of the 
veteran's claim.

Unfortunately, the veteran died during the pendency of the 
appeal, but the Board did not learn of his death until after 
January 4, 2005.  As a matter of law, veterans' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
The veteran's appeal became moot by virtue of his death, and 
the Board, therefore, had no jurisdiction to issue the 
January 5, 2005, decision.  See 38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.1302 (2004). 

This order to vacate the Board's January 4, 2005, decision 
does not, of course, preclude any derivative claim that may 
be brought by a survivor of the veteran. 38 C.F.R. § 20.1106 
(2004).


ORDER

The Board's January 4, 2005, decision granting service 
connection for herniated discs at T7-T8, L3-L4, and L5-S1, 
and traumatic arthritis of the lower lumbar spine is vacated.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


